DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or Applicant discloses in claim 9 that the pair of latching members are fixed to the door, however, based on the figures, these members move, therefore it is unclear how it can be fixed to the door, yet the handle is considered to be rotatably attached to the same door. Both are not fixed to the door. It is unclear how the specifications support this limitation. For the purposes of examination, the limitation is considered to be interpreted as the pair of latching members are not fixed to the door.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. US 5263346 (hereinafter referred to as Sato) and further in view of Eschweiler et al. US 6708537 (hereinafter referred to as Eschweiler).
 
Regarding claim 1, Sato teaches a latch assembly for closing a door of a glovebox compartment, (abstract) comprising: 
a handle portion (Sato, 1,2,4) adapted to rotatably attached to the door, 

a striker (7) provided in the handle portion (when assembled, striker 7 is inserted into the back of the handle portion – see fig.3) connected to the key cylinder through the eccentric shaft, the striker being arranged to rotate together with a rotation of the handle portion (pivots downwards when pushed by 4a) and move linearly upon rotation of the key cylinder (left to right, vice versa); and 
a first latching member (5) formed separately from the handle portion (see fig1) and adapted to lock the door (abstract), the first latching member having an operation portion (5a) to engage with or disengage from the striker upon the rotation of the key cylinder;
wherein when the handle portion rotates (4 of the handle portion rotates), the striker always rotates together with the handle portion (fig.1-8), and 
wherein the key cylinder rotates, the striker moves linearly to connect with or disconnect from the first latching member to switch between an unlocked state (fig.4,5,7) in which the striker engages the operation portion so that an operation of the handle portion is transferred to the latching member, and a locked state (fig.6,8,9) in which the striker is disengaged (from previously engaged position because it is shifted left/right) from the operation portion so that the operation of the handle portion is not transferred to the latching member. (Sato, fig.1-8)

Sato does not teach, a pair of latching members therefore, Sato does not teach a second latching member connected to the first latching member to simultaneously move with the first latching member, and Sato does not teach the transferring or not transferring the operation of the handle portion to the pair of latching members.
Eschweiler teaches a latch assembly for closing a door of a compartment, comprising 

when the key cylinder rotates, the striker moves linearly to connect with or disconnect (from previous position) from the first latching member to switch between an unlocked state (fig4) in which the striker engages the operation portion so that an operation of the handle portion (operation of 14 of handle portion) is transferred to the latching member, and a locked state (fig5) in which the striker is disengaged (from previously engaged position) from the operation portion so that the operation of the handle portion is not transferred to the latching member. (col.4 lines 45-65)

Eschweiler further teaches a connecting member (52) connecting the first latching member to the second latching member so that the second latching member moves simultaneously with the first latching member. 

It would have been obvious to one of ordinary skill at the time the invention was effectively filed to provide the device of Sato with a the key cylinder in the handle portion, a second latching member connected to the first latching member to simultaneously move with the first latching member, with the connecting member connecting the first latching member to the second latching member so that the second latching member moves simultaneously with the first latching member as taught by Eschweiler, 

Regarding claim 2, Sato in view of Eschweiler further teaches the latch assembly according to claim 1, wherein the striker includes an opening (Sato 8) to receive the eccentric shaft of the key cylinder so that when the key cylinder is rotated, the eccentric shaft of the key cylinder connected to the striker through the opening moves the striker to engage or disengage the first latching member. (Sato fig.1-8, Eschweiler fig.8)

Regarding claim 3, Sato in view of Eschweiler further teaches the latch assembly according to claim 2, wherein the first latching member includes a striker receiving space (Sato, space between 5a and 5) for receiving the striker (Sato col. 4 lines 51-68), 
the operation portion is a sidewall (Sato wall of 5a) defining a portion (Sato fig.1-8) of the striker receiving space for abutting against the striker, and 
when the key cylinder is in the unlocked state, the striker abuts against (Sato fig.4,5,7 is the unlocked state, 7b abuts against 5a) the operation portion of the first latching member to move the first latching member, and in the locked state (Sato fig.6,8,9 is the locked state, a portion of 7b  ), the striker is spaced apart (the extreme end of 7b disengages from the center of 5a and moves further away and is therefore considered “spaced apart” from the operation portion 5a in the locked state – compare fig. 5 to fig.8) from the operation portion to prevent the striker from moving the first latching member. (Sato, fig.1-8)

Regarding claim 4, Sato in view of Eschweiler further teaches the latch assembly according to claim 3, further comprising: 


Regarding claim 5, Sato in view of Eschweiler further teaches the latch assembly according to claim 1, wherein the key cylinder (Eschweiler fig. 8) and the striker are arranged on (striker is arranged “on” the handle portion due to other components) the handle portion to move along with the rotation of the handle portion so that when the key cylinder (Sato, fig.1-8) is rotated, the eccentric shaft of the key cylinder moves the striker. 

Regarding claim 6, Sato in view of Eschweiler further teaches the latch assembly according to claim 5, wherein a moving direction of the striker (when shifts left to right due to key cylinder) is perpendicular to that of the pair (Eschweiler, fig.8) of latching member, and 
	when the key cylinder is in the unlocked state, the striker abuts against the operation portion (where it is engaged to the latching member in the unlocked state) to convey the rotation of the handle portion, and in the locked state, the striker (the portion that was once engaged in the unlocked position) is arranged outside a striker receiving space (on the latch member, where striker was engaged in unlocked position to the latching member) to prevent the rotation of the handle portion from being conveyed to the first latching member (Eschweiler fig.8). 

Regarding claim 8, Sato teaches a latch assembly for closing a door of a glovebox compartment, (abstract) comprising: 
a key cylinder (3) having an eccentric shaft (3a);

 a handle portion (Sato, 1,2,4) holding (key cylinder is attached to the handle portion – fig3 – therefore the handle portion is considered to ‘hold’ the key cylinder) the key cylinder and the striker, and adapted to rotatably attach to the door, and 
a first latching member (5) formed separately from the handle portion (fig1) and adapted to lock the door (abstract), the first latching member having an operation portion (5a) to engage or disengage from the striker; and
wherein the key cylinder rotates to switch between an unlocked state (fig.4,5,7) in which the striker engages the operation portion and a locked state (fig.6,8,9) in which the striker is disengaged (from previously engaged position) from the operation portion. (Sato, fig.1-8), 
wherein the striker includes an opening (Sato 8) to receive the eccentric shaft of the key cylinder so that when the key cylinder is rotated, the eccentric shaft of the key cylinder connected to the striker through the opening moves the striker to engage or disengage the first latching member (Sato fig.1-8), 
wherein the first latching member includes a striker receiving space (Sato, space between 5a and 5) for receiving the striker (Sato col. 4 lines 51-68), 
the operation portion is a sidewall (wall of 5a) defining a portion (fig.1-8) of the striker receiving space for abutting against the striker, and 
when the key cylinder is in the unlocked state, the striker abuts against (fig.4,5,7 is the unlocked state, 7b abuts against 5a) the operation portion of the first latching member to move the first latching member, and in the locked state (fig.6,8,9 is the locked state, a portion of 7b  ), the striker is spaced apart (the extreme end of 7b disengages from the center of 5a and moves further away and is therefore considered “spaced apart” from the operation portion 5a in the locked state – compare fig. 5 to fig.8) from the operation portion to prevent the striker from moving the first latching member (Sato, fig.1-8),

the striker arranged on the handle portion to move along with the rotation of the handle portion (arranged via other components so movement of handle portion moves striker) so that when the key cylinder is rotated, the eccentric shaft of the key cylinder moves the striker. 
Sato does not teach a pair of latching members therefore, Sato does not teach a second latching member connected to the first latching member to simultaneously move with the first latching member, nor does Sato teach the key cylinder arranged on the handle portion to move along with the rotation of the handle portion.
Eschweiler teaches a latch assembly for closing a door of a compartment, comprising a key cylinder (lock cylinder, not labeled includes 36,38,68,42), a striker (78) , a pair of latching members (shown in embodiment fig. 8 – pair of 108) formed separately from the handle portion (14 in original embodiment) and adapted to lock the door, the pair of latching member including a first latching member (right 108, fig.8) having an operation portion (104) to engage or disengage from the striker, and a second latching member (left 108, fig.8) connected to the first latching member to simultaneously move with the first latching member;
Eschweiler further teaches a connecting member (52) connecting the first latching member to the second latching member so that the second latching member moves simultaneously with the first latching member and 

wherein the key cylinder (Eschweiler fig. 8) and the striker are arranged on (striker is arranged “on” the handle portion due to other components) the handle portion to move along with the rotation of the handle portion (68 moves along with movement of handle portion – col.3 lines 50-65) so that when the key cylinder is rotated, the eccentric shaft of the key cylinder moves the striker.
It would have been obvious to one of ordinary skill at the time the invention was effectively filed to provide the device of Sato with a second latching member connected to the first latching member to simultaneously move with the first latching member, with the connecting member connecting the first latching member to the second latching member so that the second latching member moves simultaneously with the first latching member, with the key cylinder arranged on the handle portion to move along with the rotation of the handle portion as taught by Eschweiler, in order to create a 2-point latch assembly (i.e. a multi-point locking system) in order to provide a more secure lock of the compartment (Eschweiler, col.4 lines 30-32).

Regarding claim 9, as best understood, the combination of Sato in view of Eschweiler further teaches the latch assembly according to claim 1, further comprising a door (Sato lid), wherein the pair of latching members is fixed to the door to lock or unlock the door, and the handle portion is rotatably attached to the door to operate the pair of latching members. (Sato, abstract). 


Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. Applicants arguments revolve around amendments made to claims 1 and 8, these amendments have been addressed in the above modified prior art rejection. The movement of the striker with the handle portion was addressed in both the previous final office action and the previous advisory action. Examiner maintains this position. Regarding the lock cylinder of Eschweiler, Examiner has clarified the rejection above as to how Eschweiler teaches the limitation of the cylinder moving with the handle portion. Examiner maintains that the amendments are taught by the references above.   New claim 9 is subject to 112(a) issues above. Claim 7 remains withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to latch assemblies.
Braun et al. US 4951486 is related but not used prior art because it does not teach the key cylinder with an eccentric shaft and a scotch-yoke connection. 
Other related but not relied upon art: US 8733139, US 5927772, US 9074389, US 20050006906, US 20060279094. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/F.F.A./
Examiner
Art Unit 3675


/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675